 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   DERRICK D. BOYD,                   )   CASE NO. CV 17-8700-SVW (PJW)
                                        )
11                   Petitioner,        )   ORDER ACCEPTING REPORT AND
                                        )   ADOPTING FINDINGS, CONCLUSIONS,
12              v.                      )   AND RECOMMENDATIONS OF UNITED
                                        )   STATES MAGISTRATE JUDGE, AND
13   XAVIER CANO, WARDEN,               )   DENYING CERTIFICATE OF
                                        )   APPEALABILITY
14                   Respondent.        )
                                        )
15
16        Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition,
17   the records on file, and the Report and Recommendation of United
18   States Magistrate Judge.    No objections to the Report and
19   Recommendation have been filed.    The Court accepts the Magistrate
20   Judge’s Report and adopts it as its own findings and conclusions.
21        Further, for the reasons stated in the Report and Recommendation,
22   the Court finds that Petitioner has not made a substantial showing of
23   the denial of a constitutional right or that the court erred in its
24   procedural ruling and, therefore, a certificate of appealability is
25   denied.   See 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El
26
27
28
 1   v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.
 2   473, 484 (2000).
 3
 4          DATED:          April 18, 2019        .
 5
 6
 7                                                STEPHEN
                                                   TEPHEN V.
                                                          V WILSON
                                                  UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   C:\Users\paulcruz\AppData\Local\Temp\notes95E17C\Order accep r&rwpd.wpd


                                                        2
